                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
                                                                     DOC #:
 STEPHANIA RUIZ GUEVARA,                                             DATE FILED: 4/28/2021

                           Plaintiff,
                                                              1:20-cv-05330 (MKV)
                   -against-
                                                                     ORDER
 GOODNIGHT GROUP LLC, ET AL.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court held a hearing on Plaintiff’s motion for a default judgment on April 28, 2021.

While Defendants had not previously appeared in this case, counsel for Defendants filed a notice

of appearance on the ECF docket shortly before the hearing began, and then appeared at the

hearing. This Order memorializes the Court’s rulings at the conference.

       Plaintiff stated that she wished to withdraw her motion for a default judgment after the

appearance of Defendants in this case. Accordingly, the Motion for a Default Judgement [ECF

No. 21] is DENIED WITHOUT PREJUDICE. The Clerk of Court respectfully is requested to

close the motion at ECF No. 21.

       Counsel for Defendants confirmed that she would accept service on behalf of both

remaining Defendants in this case (Goodnight Group LLC and Flatiron Room Operations LLC)

as well as the previously dismissed Defendant Thomas Tardie.

       Defendants must answer or otherwise respond to Plaintiff’s complaint within thirty days

of this Order. This deadline will not be extended absent extraordinary circumstances.



SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __     ____________
                                                                      _______
                                                                      __    ___________
                                                                                     _________
Date: April 28, 2021                                MARY YK KAY
                                                              AY V VYSKOCIL
                                                                    YSKOCI
                                                                    YS       CIIL
      New York, NY                                  United
                                                         dSStates  District
                                                             tates Di strict Judge
                                                                    ist
